Citation Nr: 1512427	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-06160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to October 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examined the Veteran in July 2010.  In January 2012, the Veteran noted his service-connected hemorrhoids were significantly worse than when he was examined.  Given the time since his last examination and his claim of worsening, VA will examine the Veteran again before deciding his appeal.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all treatment records from the Malcolm Grow Medical Center, as described in the Veteran's January 2012 Notice of Disagreement.

2. Schedule a VA examination to determine the current severity of the Veteran's service-connected hemorrhoids.  The claims folder must be made available to the examiner for review in conjunction with the examination. 

The following considerations will govern the evaluation:

 a. The claims folder and a copy of this Remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

b. The examiner must report the severity of the hemorrhoid disorder and note all pertinent findings. Specifically, the examiner must report whether there is clinically noted:

* Large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences;

 * The presence and frequency of bleeding;

 * Where there are any secondary fissures.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal should be readjudicated.  If it remains denied, an SSOC should be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




